DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed August 9, 2021 (herein referred to as “Amendment”).  As directed by the Amendment Claim 1 is amended.  Claims 1-20 are pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knuth (U.S. Patent No. 7,303,034).
Regarding Claim 1, Knuth discloses an air-cooled internal combustion engine (see column 1, lines 15-18) that includes a first cylinder (left-most instance of (102)) having a first cylinder head (see Figure 2), a second cylinder (right-most instance of (102)) having a second cylinder head (see Figure 2), and a blower assembly including a blower housing (10), a first fan (left fan (12)), and a second fan (right fan (12)), wherein the first fan is positioned proximate the first cylinder and the second fan is positioned proximate the second cylinder (see Figure 2), wherein the first fan and the second fan are each received within a single blower housing (see Figure 2).  Examiner submits that Knuth is 
Regarding Claim 2, Knuth discloses that first cylinder (102) and second cylinder (102) are arranged in a V-twin configuration (see Figure 2), and wherein the first fan is positioned above the first cylinder and the second fan is positioned above the second cylinder (see Figure 2).  
Regarding Claim 3, Knuth discloses that the first fan comprises a first fan axis of rotation at an angle relative to the crankshaft axis (inherent property of the first fan) and the second fan comprises a second fan axis of rotation at an angle relative to the crankshaft axis (inherent property of the second fan).  Since the crankshaft and crankshaft angle are inherently known in the art, the various fan axes would also be at “an angle” to the crankshaft angle (“an angle” interpreted as any angle). 
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara et al. (U.S. Patent No. 4,977,862).
Regarding Claim 13, Aihara discloses an internal combustion engine (1) (see Abstract) that includes a crankshaft rotating about a crankshaft axis, and a cylinder (see column 5, lines 45-57).  Aihara discloses that engine includes a blower assembly including a fan (27) and a blower housing (see Examiner’s Annotated Figure below) having one or more openings (forward and read openings), wherein fan (27) is configured to move air into the blower housing through the one or more openings when rotating in a first direction and to move air out of the blower housing through the one or more openings 
The included figure is an Examiner annotated version of Aihara Figure 2, which is added only to illustrate Examiner's position.  It is not intended to add to the teachings of Aihara itself. 

    PNG
    media_image1.png
    560
    706
    media_image1.png
    Greyscale

EXAMINER’S ANNOTATED FIGURE 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuth in view of Nakamizo (U.S. Patent No. 7,950,355 which is hereinafter referred to as “Nakamizo”).
Regarding Claim 12, Knuth discloses the invention substantially as claimed, but does not specifically describe that a rotating screen is coupled to and driven by the crankshaft. 
However, Nakamizo discloses that a rotating screen (11) is coupled to and driven by the crankshaft (1) (see column 8, lines 58-60).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fan assembly of Knuth by providing a rotating screen coupled to the crankshaft as described in Nakamizo in order to facilitate preventing foreign matter from being sucked through the air intake and preventing proper engine operation.

Response to Arguments
Applicant’s arguments (see Amendment filed August 9, 2021) with respect to the rejection(s) of claim(s) 1-3 under Section 102 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection 
Applicant's arguments concerning the rejection of Claim 13 under Section 102 have been fully considered but they are not persuasive.   
First, Applicant asserts that Aihara does not provide an air-cooled engine (see Amendment, page 8, second paragraph).  Applicant’s arguments rely on language solely recited in preamble recitations in Claim(s) 13. When reading the preamble in the context of the entire claim, the recitation air-cooled engine is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, Applicant asserts that Aihara does not disclose a blower housing (see Amendment, page 8, third paragraph).  This is not persuasive.  See Examiner’s Annotated Figure above. 

Allowable Subject Matter
Claims 4-11 and 14-20 allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747